

102 HR 7263 IH: To repeal the eighth proviso under Operation of Indian Programs of 1998 to restore Tribal sovereignty.
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7263IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Mr. Mullin (for himself and Mr. Cole) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo repeal the eighth proviso under Operation of Indian Programs of 1998 to restore Tribal sovereignty.1.Operation of Indian programs repeal of proviso(a)RepealThe eighth proviso under Operation of Indian Programs of Public Law 105–277 is repealed.(b)ClarificationThe sixth proviso under Operation of Indian Programs of Public Law 102–154 is and shall continue to be in effect as if the proviso repealed by subsection (a) had not been enacted.